Title: Treasury Department Circular to the Collectors of the Customs, 23 June 1794
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury DepartmentJune 23d 1794
Sir

It being highly expedient that the Marshall should be immediately charged on the Books of the Treasury with the monies which you might advance to him in pursuance of my letter to you of the 2nd of July 1793 I have to request that the receipts for all payments already made, or made by you hereafter to the said Marshall may be immediately transmitted to this Office.
I am with consideration   sir   your obedient servant

A Hamilton

